DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a receiver” in claims 13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 7-8, 13-14, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2, 7-8, 13-14, and 17 recite “obtaining a compression result based on the first 3D model data and the 3D model data that has the highest similarity.” Applicant, however, discloses a specific way (see Fig. 5), but claims all conceivable ways, for obtaining the compression result based on the first 3D model data and the 3D model data that has the highest similarity.

Claims 2, 14, and 17 further recite “determining a compression scheme of the first 3D model data based on the similarity value.” Applicant, however, discloses a specific way (see Fig. 5), but claims all conceivable ways, for determining the compression scheme based on the similarity value.

An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP § 2163.03(V).
	
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the first compression.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharpure et al. (US 2014/0132594).
Regarding claim 1, Gharpure teaches/suggests: A 3D graphics data compression method, wherein the method comprises: 
obtaining first 3D model data from a graphics application programming interface (API) of a server (Gharpure [0037]: “At step 102 the system generates a respective still image of a 3D object from each of a multiplicity of perspectives corresponding to different 3D angular orientations about the 3D object;” [0099]: “The images, labeled 700-1, 700-2, … 700-8, 700-1, correspond to those shown in the bottom portion of FIG. 6, and each may be considered a separate, full image. The image set 700 could correspond to a conventional asset file, for example. As shown in FIG. 7, the set 700 is input to a video encoding+compression module 702, which generates a video file 704 containing video frames;” [0061]: “The browser program could include a video application programming interface (API). By way of example, the API could be HTML5.” [It’s implicit that the image set is input via an API of the server like that of the client browser. In addition, the API would have been well known for interfacing (Official Notice).]); 
determining, based on a feature value of 3D model data, a first role sequence corresponding to the first 3D model data, wherein the feature value represents one or more of a shape feature, a spatial structure feature, a texture feature, or a color feature of the 3D model data, 3D model data that has a same feature value belongs to a same role sequence, and the first role sequence comprises one or more pieces of 3D model data (Gharpure [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8.” [Images of the 3D object along a first orbit meet the claimed first role sequence, and are considered to have the same spatial structure feature.]); 
determining 3D model data that has a highest similarity to the first 3D model data from the first role sequence (Gharpure [0038]-[0039]: “At step 104 an ordering of the multiplicity of perspectives is determined that corresponds to minimally differential changes in 3D angular orientation from one of the different 3D angular orientations to the next … At step 106 a sequence of still images is constructed by ordering successive still images of the plurality in correspondence to the determined ordering of the multiplicity of perspectives.” [The minimally differential changes meet the claimed highest similarity.]); and 
obtaining a compression result based on the first 3D model data and the 3D model data that has the highest similarity, wherein the compression result represents the first 3D model data (Gharpure [0040]: “Finally, at step 108 the sequence of still images is encoded with a video encoder to generate a compressed video-format rendering of the sequence of still images ... This compression can be achieved because the ordering of still images in the sequence may be such that adjacent images of the 3D object from one perspective to the next may be relatively similar.”).

Regarding claim 2, Gharpure teaches/suggests: The method according to claim 1, wherein the obtaining the compression result based on the first 3D model data and the 3D model data that has the highest similarity comprises: 
obtaining a similarity value between the first 3D model data and the 3D model data that has the highest similarity (Gharpure [0040]: “Accordingly, a video encoder may encode successive images as successive video frames, in which each successive frame may be generated by encoding just (or largely just) the changes from [one] frame to the next.”); and 
determining a compression scheme of the first 3D model data based on the similarity value, and obtaining the compression result, wherein the compression result is used to represent the first 3D model data (Gharpure [0100]-[0101]: “As is generally known, video encoding takes advantage of a substantial similarity of image content in adjacent frames to enable coding of just the differences between successive video frames rather than complete image content … By way of illustration, the video frames labeled 1 and 2 in the video asset file 704 could correspond to I-frames, while the frames labeled .DELTA. could correspond to P-frames or B-frames.”).

Regarding claim 8, Gharpure teaches/suggests: The method according to claim 1, wherein the method further comprises: 
performing lossless compression on 3D model data in a role sequence list to obtain lossless compressed data (Gharpure [0104]: “The asset file 910 is then input to a video encoding+compression module 912, which generates a video file 914 containing video frames. The video frames are organized in four sub-segments, one each corresponding to one of the sub-segments of the asset file 910;” [0031]: “Since adjacent frames of video data can be represented largely as just changes from one frame to the next, video frames of the 3D object from incrementally different perspectives can be captured in a smaller amount of data than the sum of the individual still images. For example, size reductions of a factor of four or more can be achieved, and without sacrificing image resolution of number of images across a path of perspectives.” [Compressing without sacrificing image resolution is considered a lossless compression. In addition, the lossless compression would have been well known for quality (Official Notice).]); 
storing the lossless compressed data in a persistence module (Gharpure [0109]: “The video-compressed asset file or files can be stored on a server in a network…”); and 
transmitting the lossless compressed data to a pre-download module for downloading by the server or a client (Gharpure [0109]: “…and accessed by a client device for video display processing at a later time.” [The claimed pre-download module would have been a well-known feature of the client device for performance (Official Notice).]).

Regarding claim 9, Gharpure teaches/suggests: A 3D graphics data decompression method, wherein the method comprises: 
receiving a first data packet, wherein the first data packet comprises a role sequence identifier and indication information of compressed data of first 3D model data sent by a server, the role sequence identifier indicates a first role sequence that has a same feature value as the first 3D model data, the feature value represents one or more of a shape feature, a spatial structure feature, a texture feature, or a color feature of the 3D model data, 3D model data that has a same feature value belongs to a same role sequence, and the first role sequence comprises one or more pieces of 3D model data (Gharpure [0052]: “At step 202, a video file that includes video frames of a compressed video-format rendering of a sequence of still images of a three-dimensional (3D) object viewed from each of a multiplicity of perspectives corresponding to different 3D angular orientations about the 3D object is received in response to a request transmitted from a computer device to a server communicatively connected to the computer device;” [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8.” [Images of the 3D object along a first orbit meet the claimed first role sequence, and are considered to have the same spatial structure feature.]); and 
determining a decompression scheme of the compressed data of the first 3D model data based on the indication information of the compressed data of the first 3D model data and the first role sequence, and obtaining a decompression result of the first 3D model data (Gharpure [0053]-[0054]: “At step 204, the computer device could display an image of the 3D object in a display window on a display device of the computer device … In response to cursor movement, angular motion of 3D object could be animated by video processing by the computer device a subset of the video frames corresponding to a subset of the multiplicity of perspectives traversed by the one or more trajectories;” [0100]-[0101]: “As is generally known, video encoding takes advantage of a substantial similarity of image content in adjacent frames to enable coding of just the differences between successive video frames rather than complete image content … By way of illustration, the video frames labeled 1 and 2 in the video asset file 704 could correspond to I-frames, while the frames labeled .DELTA. could correspond to P-frames or B-frames.” [It’s implicit that the video frames are decoded from the video file using a decompression scheme determined by the video encoding. In addition, the decompression scheme would have been well known for the decoding (Official Notice).]).

Regarding claim 12, Gharpure teaches/suggests: The method according to claim 9, wherein the method further comprises: 
downloading a role sequence list from a pre-download module, wherein the role sequence list comprises the first role sequence (Gharpure [0109]: “The video-compressed asset file or files can be stored on a server in a network, and accessed by a client device for video display processing at a later time.” [The claimed pre-download module would have been a well-known feature of the client device for performance (Official Notice).]).

Claims 13 and 14 recite limitations similar in scope to those claims 1 and 2, respectively, and are rejected for the same reason(s). Gharpure further teaches/suggests a receiver (Gharpure Fig. 7: video encoding+compression 702); one or more non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the one or more non-transitory memory storage (Gharpure Fig. 4A: data storage 408 and processor 406).

Claims 18 and 20 recite limitations similar in scope to those claims 9 and 12, respectively, and are rejected for the same reason(s). Gharpure further teaches/suggests a receiver; one or more non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the one or more non-transitory memory storage (Gharpure Fig. 5: communication interface 502, data storage 508, and processor 506).

Claims 7, 10-11, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharpure et al. (US 2014/0132594) as applied to claims 1, 9, and 14 above, and further in view of Sung (US 2015/0365681).
Regarding claim 7, Gharpure does not teach/suggest: The method according to claim 1, 
wherein the determining, based on the feature value of the 3D model data, the first role sequence corresponding to the first 3D model data comprises: 
determining that 3D model data that has the same feature value as the first 3D model data in historical 3D model data belongs to the first role sequence, to obtain the first role sequence, wherein the historical 3D model data comprises 3D model data sent to a client before the first 3D model data; or, 
wherein the determining, based on the feature value of the 3D model data, the first role sequence corresponding to the first 3D model data comprises: 
classifying historical 3D model data based on the feature value of the 3D model data to obtain a role sequence list, wherein the historical 3D model data comprises 3D model data sent to the client before the first 3D model data; and 
determining a role sequence that has the same feature value as the first 3D model data in the role sequence list as the first role sequence.
Sung, in view of Gharpure, teaches/suggests:
wherein the determining, based on the feature value of the 3D model data, the first role sequence corresponding to the first 3D model data comprises: 
determining that 3D model data that has the same feature value as the first 3D model data in historical 3D model data belongs to the first role sequence, to obtain the first role sequence, wherein the historical 3D model data comprises 3D model data sent to a client before the first 3D model data (Gharpure [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8;” Sung [0020]: “Motion compensation describes a picture in terms of the transformation of a reference image to the current image. The reference image may be previous in time or even from the future. When images can be accurately synthesized from previously transmitted or stored images, the compression efficiency can be improved.”); or, 
wherein the determining, based on the feature value of the 3D model data, the first role sequence corresponding to the first 3D model data comprises: 
classifying historical 3D model data based on the feature value of the 3D model data to obtain a role sequence list, wherein the historical 3D model data comprises 3D model data sent to the client before the first 3D model data (Gharpure [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8;” Sung [0020]: “Motion compensation describes a picture in terms of the transformation of a reference image to the current image. The reference image may be previous in time or even from the future. When images can be accurately synthesized from previously transmitted or stored images, the compression efficiency can be improved.”); and 
determining a role sequence that has the same feature value as the first 3D model data in the role sequence list as the first role sequence (Gharpure [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the images along an orbit of Gharpure to be stored for historical purposes as taught/suggested by Sung to improve the compression efficiency.

Regarding claim 10, Gharpure teaches/suggests: The method according to claim 9, wherein the determining the decompression scheme of the compressed data of the first 3D model data based on the indication information of the compressed data of the first 3D model data and the first role sequence, and obtaining a decompression result of the first 3D model data comprises: 
when the first data packet comprises intra-model compressed data and does not comprise the reference model identifier, performing second decompression on the intra-model compressed data to obtain the decompression result (Gharpure [0100]-[0101]: “As is generally known, video encoding takes advantage of a substantial similarity of image content in adjacent frames to enable coding of just the differences between successive video frames rather than complete image content … By way of illustration, the video frames labeled 1 and 2 in the video asset file 704 could correspond to I-frames, while the frames labeled .DELTA. could correspond to P-frames or B-frames.”); and 
determining that the decompression result belongs to the first role sequence (Gharpure [0054]: “In response to cursor movement, angular motion of 3D object could be animated by video processing by the computer device a subset of the video frames corresponding to a subset of the multiplicity of perspectives traversed by the one or more trajectories;” [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8.”).
Gharpure does not teach/suggest:
when the first data packet comprises residual compressed data and a reference model identifier, obtaining a first reference model from the first role sequence based on the reference model identifier, wherein the first reference model is data that has highest similarity to the first 3D model data in the first role sequence; 
performing first decompression on the residual compressed data to obtain residual data, wherein the residual data is a residual value between the first 3D model data and the first reference model; and 
adding the residual data and the first reference model to obtain the decompression result; or 
when the first data packet comprises the reference model identifier and does not comprise the residual compressed data, obtaining the first reference model from the first role sequence based on the reference model identifier; and 
using the first reference model as the decompression result; 
Sung, in view of Gharpure, teaches/suggests:
when the first data packet comprises residual compressed data and a reference model identifier, obtaining a first reference model from the first role sequence based on the reference model identifier, wherein the first reference model is data that has highest similarity to the first 3D model data in the first role sequence (Sung [0024]: “If the current image 41 needs to be compressed through the further procedures, the first step is to find the best match block by calculating the SAD, sum absolute difference. Second, when the SAD falls within TH1 and TH2, said TH2<SAD<TH1, the block need to change to frequency space 42 and go through the block compression procedure 45;” [0029]: “The block pixel differences 55 are the differences between the blocks 54 of the present image 52 and their corresponding best match blocks 53 in one of references. Block differences 55 and the corresponding compressed reference block are saved temporarily in a buffer.” [The reference block meets the claimed reference model identifier.]); 
performing first decompression on the residual compressed data to obtain residual data, wherein the residual data is a residual value between the first 3D model data and the first reference model (Gharpure [0053]: “At step 204, the computer device could display an image of the 3D object in a display window on a display device of the computer device;” Sung [0029]: “The block pixel differences 55 are the differences between the blocks 54 of the present image 52 and their corresponding best match blocks 53 in one of references. Block differences 55 and the corresponding compressed reference block are saved temporarily in a buffer.”); and 
adding the residual data and the first reference model to obtain the decompression result (Sung Fig. 5: the illustrated adding step); or 
when the first data packet comprises the reference model identifier and does not comprise the residual compressed data, obtaining the first reference model from the first role sequence based on the reference model identifier (Sung [0023]: “If the current image 41 has high similarity with the previous image, then it does not need to go through another compressions 45, 49. That is to say, the SAD is smaller than TH2 44. In the present invention, a skip compression 47 operation will be applied by copying the reference images in the buffer to represent the present image;” [0020]: “Using motion compensation, a video stream will contain some reference images; then the only information stored for the images in between would be the information needed to transform the previous image into the next image.” [The needed information meets the claimed reference model identifier.]); and 
using the first reference model as the decompression result (Gharpure [0053]: “At step 204, the computer device could display an image of the 3D object in a display window on a display device of the computer device;” [0020]: “Using motion compensation, a video stream will contain some reference images; then the only information stored for the images in between would be the information needed to transform the previous image into the next image.”); 
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Regarding claim 11, Gharpure does not teach/suggest: The method according to claim 9, wherein the method further comprises: 
classifying historical 3D model data based on the feature value to obtain a role sequence list, wherein the role sequence list comprises the first role sequence, and the historical 3D model data comprises 3D model data sent by the server before the first 3D model data.
Sung, however, teaches/suggests:
classifying historical 3D model data based on the feature value to obtain a role sequence list, wherein the role sequence list comprises the first role sequence, and the historical 3D model data comprises 3D model data sent by the server before the first 3D model data (Gharpure [0103]: “Images from different points along each orbit are concatenated or "stacked" in sub-segments or "strips" of an asset file 910. Images from along orbit 902 are stacked in strip 910-2; images from along orbit 904 are stacked in strip 910-4; images from along orbit 906 are stacked in strip 910-6; and images from along orbit 908 are stacked in strip 910-8;” Sung [0020]: “Motion compensation describes a picture in terms of the transformation of a reference image to the current image. The reference image may be previous in time or even from the future. When images can be accurately synthesized from previously transmitted or stored images, the compression efficiency can be improved.”).
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Regarding claim 15, Gharpure does not teach/suggest: The compression apparatus according to claim 14, wherein the one or more hardware processors execute the instructions to: 
when the similarity value is less than or equal to a first threshold, obtain a reference model identifier, wherein the compression result comprises the reference model identifier, and the reference model identifier indicates the 3D model data that has the highest similarity; or 
when the similarity value is greater than the first threshold and less than a second threshold, perform first compression on a residual value between the first 3D model data and the 3D model data that has the highest similarity, to obtain a first data packet, wherein the compression result comprises the first data packet; or 
when the similarity value is greater than or equal to the second threshold, perform second compression on the first 3D model data to obtain a second data packet, wherein the compression result comprises the second data packet.
Sung, however, teaches/suggests:
when the similarity value is less than or equal to a first threshold, obtain a reference model identifier, wherein the compression result comprises the reference model identifier, and the reference model identifier indicates the 3D model data that has the highest similarity (Sung [0023]: “If the current image 41 has high similarity with the previous image, then it does not need to go through another compressions 45, 49. That is to say, the SAD is smaller than TH2 44. In the present invention, a skip compression 47 operation will be applied by copying the reference images in the buffer to represent the present image;” [0020]: “Using motion compensation, a video stream will contain some reference images; then the only information stored for the images in between would be the information needed to transform the previous image into the next image.” [The needed information meets the claimed reference model identifier.]); or 
when the similarity value is greater than the first threshold and less than a second threshold, perform first compression on a residual value between the first 3D model data and the 3D model data that has the highest similarity, to obtain a first data packet, wherein the compression result comprises the first data packet (Sung [0024]: “If the current image 41 needs to be compressed through the further procedures, the first step is to find the best match block by calculating the SAD, sum absolute difference. Second, when the SAD falls within TH1 and TH2, said TH2<SAD<TH1, the block need to change to frequency space 42 and go through the block compression procedure 45;” [0029]: “The block pixel differences 55 are the differences between the blocks 54 of the present image 52 and their corresponding best match blocks 53 in one of references. Block differences 55 and the corresponding compressed reference block are saved temporarily in a buffer.”); or 
when the similarity value is greater than or equal to the second threshold, perform second compression on the first 3D model data to obtain a second data packet, wherein the compression result comprises the second data packet (Sung [0024]: “Otherwise, the pixel compression procedure 49 is needed.”).
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Claims 17 and 19 recite limitations similar in scope to those claims 7 and 10, respectively, and are rejected for the same reason(s).
Allowable Subject Matter
Claims 3-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “performing lossless compression on the reference model identifier and the identifier of the first role sequence, and sending a lossless compression result to a client” in claim 3; “performing lossless compression on the first data packet, the reference model identifier, and the identifier of the first role sequence, and sending a lossless compression result to a client” in claim 4; and “performing lossless compression on the second data packet and the identifier of the first role sequence, and sending a lossless compression result to a client” in claim 5, taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0148059 – highest correlation compression
US 2009/0207172 – highest correlation compression
US 2010/0104158 – self similarity compression
US 2016/0283159 – history buffer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611